PER CURIAM.
The former wife, Mayada Rayess, appeals the final judgment dissolving her marriage to the former husband, Joseph Bitar. Because we do not have a transcript of the proceedings below, we cannot address the former wife's contention that the trial court's decision on the issues of alimony and equitable distribution are without evidentiary support. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla. 1979). Thus, we must affirm unless the former wife can demonstrate that "fundamental error appears on the face of the appealed order." Murphy v. Murphy, 948 So.2d 864, 865 (Fla. 5th DCA 2007). The former wife has made no such showing in this case.
AFFIRMED.
ORFINGER, TORPY and HARRIS, JJ., concur.